DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 21 should be amended to -a closed state by regulation of [[the]] a pressure of a pilot fluid at the pilot port-. 
Line 26 should be amended to - remotely from [[the]] rotating components of the variable cam timing phaser-. 
Line 34 should be amended to - the solenoid-controlled actuator in [[a]] the secondary state provides the piloted valve-. 
Line 35 should be amended to - the piloted valve in [[a]] the closed state, thereby preventing fluid-. 
Line 41 should be amended to - the rotor relative to the stator in [[a]] the chosen direction -. 
Line 43 should be amended to - prior to the chosen
Line 45 should be amended to - the second chamber in an opposite direction to [[that]] the direction of state ii -. 
Line 48 should be amended to - may be maintained in [[a]] the secondary state, thereby providing -. 
Line 49 should be amended to - the piloted valve in [[a]] the closed state, thus preventing fluid communication -. Appropriate correction is required.

Claims 2-11 are objected to because of the following informalities:  
Line 1 should be amended to – [[A]] The variable cam timing phaser arrangement according to claim-. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Line 6 should be amended to - the pressure of the pilot fluid at the pilot port of the piloted valve-. Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Line 6 should be amended to - the pressure of the pilot fluid at the pilot port of the piloted valve-. Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Line 6 should be amended to - when [[the]] a fluid pressure in the second refill channel-. Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  
Line 1 should be amended to - A method for controlling [[the]] a timing of a camshaft-. 
Line 21 should be amended to - by regulation of [[the]] a pressure of a pilot fluid-. 
Line 26 should be amended to - actuator located remotely from [[the]] rotating components of the variable cam timing phaser arrangement-.
Line 36 should be amended to - providing the solenoid-controlled actuator in [[a]] the secondary state, thereby providing-.
Line 37 should be amended to - thereby providing the piloted valve in [[a]] the closed state, thus preventing fluid-.
Line 38 should be amended to - timing [[the]] a switching of the solenoid-controlled actuator from the secondary state-.
Line 42 should be amended to - thus rotating the rotor relative to the stator in [[a]] the chosen direction-.
Line 46 should be amended to - the second chamber in an opposite direction to [[that]] the direction of step ii-.
Line 49 should be amended to - maintaining the solenoid-controlled actuator in [[a]] the secondary state-.
Line 50 should be amended to - thereby providing the piloted valve in [[a]] the closed state-. Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  
Line 1 should be amended to – [[A]] The method according to claim 12-. Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  
Line 21 should be amended to – by regulation of [[the]] a pressure of a pilot fluid at the pilot-. 
Line 26 should be amended to – located remotely from [[the]] rotating components of the variable cam timing phaser arrangement-. 
Line 34 should be amended to – wherein the solenoid-controlled actuator in [[a]] the secondary state provides the piloted valve-. 
Line 35 should be amended to – provides the piloted valve in [[a]] the closed state, thereby-. 
Line 41 should be amended to – the rotor relative to the stator in [[a]] the chosen direction-. 
Line 45 should be amended to – the second chamber in an opposite direction to [[that]] the direction of state ii-. 
Line 48 should be amended to – maintaining the solenoid-controlled actuator in [[a]] the secondary state, thereby providing-. 
Line 49 should be amended to – thereby providing the piloted valve in [[a]] the closed state, thus preventing fluid communication-. Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  
Line 21 should be amended to – a closed state by regulation of [[the]] a pressure of a pilot fluid at the pilot port-. 
Line 26 should be amended to – a solenoid-controlled actuator located remotely from [[the]] rotating components of the variable cam timing phaser arrangement-.
Line 34 should be amended to – wherein the solenoid-controlled actuator in [[a]] the secondary state provides-.
Line 35 should be amended to – provides the piloted valve in [[a]] the closed state-.
Line 41 should be amended to – the stator in [[a]] the chosen direction-.
Line 45 should be amended to – the first chamber and the second chamber in an opposite direction to [[that]] the direction of state ii-.
Line 48 should be amended to – may be maintained in [[a]] the secondary state, thereby providing-.
Line 49 should be amended to – providing the piloted valve in [[a]] the closed state, thus preventing-. Appropriate correction is required.


Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  claims s 1-15 is/are allowed primarily because the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.

the prior art of record does not teach “ii. timing a switching of the solenoid-controlled actuator from the secondary state to the primary state to coincide with a camshaft torque acting in a chosen direction, thereby switching the piloted valve to the open state and allowing fluid to flow between the first chamber and the second chamber in a direction in accordance with the chosen direction of camshaft torque, thus rotating the rotor relative to the stator in the chosen direction; iii. switching the solenoid-controlled actuator from the primary state to the secondary state prior to the direction of camshaft torque changing, thereby switching the piloted valve to the closed state and preventing fluid flowing between the first chamber and the second chamber in an opposite direction to the direction of step ii” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12;
the prior art of record does not teach “ii. wherein the solenoid-controlled actuator may be switched from the secondary state to the primary state so as to coincide with a camshaft torque 
the prior art of record does not teach “ii. wherein the solenoid-controlled actuator may be switched from the secondary state to the primary state so as to coincide with a camshaft torque acting in a chosen direction, thereby switching the piloted valve to the open state and allowing fluid to flow between the first chamber and the second chamber in a direction in accordance with the chosen direction of camshaft torque, thus rotating the rotor relative to the stator in the chosen direction; iii. wherein the solenoid-controlled actuator may be switched from the primary state to the secondary state prior to the direction of camshaft torque changing, thereby switching the piloted valve to the closed state and preventing fluid flowing between the first chamber and the second chamber in an opposite direction to the direction of state ii” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 


	
Conclusion
This application is in condition for allowance except for the following formal matters: 
See above...
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/W.G.H/Examiner, Art Unit 3746